Citation Nr: 1409970	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service connected posttraumatic stress disorder.

2.  Entitlement to service connection for joint and muscle pains of the bilateral lower extremities.

3.  Entitlement to service connection for joint and muscle pains of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971 with combat service in the Republic of Vietnam between September 1969 and August 1970.  

These matters come before the Board of Veteran's Appeals (Board on appeal form a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2013, the Veteran presented sworn testimony during a video conference hearing in Chicago, Illinois, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2013, the Board remanded the matter to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining additional VA treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claims for service connection must be remanded yet again.  Stegall, supra.


The issues of entitlement to service connection for a bilateral eye disability, to include as secondary to service connected posttraumatic stress disorder and entitlement to service connection for joint and muscle pains of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The more probative and competent evidence of record fails to establish the presence of a disability of the bilateral upper extremities at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in October 2007, prior to the initial adjudication of his claim in January 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In August 2013, the Board remanded the claim for service connection for a bilateral upper extremity for a VA examination and to update VA treatment records from the Jesse Brown VA medical center.  In compliance with the Board's directives in September 2013, the RO/AMC provided the Veteran with a VA examination and updated his VA treatment records.

In view of the foregoing, there has been at least substantial compliance with the Board's Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11, Vet. App. 268, 271 (1998).

In September 2013, VA provided the Veteran with a medical examination, in part, to determine whether the Veteran has a current disability of the bilateral upper extremities, and once no such disability was found, an etiological opinion was not necessary.  

Discussion of the Veteran's January 2013 Videoconference Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for a disability of the bilateral upper extremities was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the nature of this disability.  Such triggered the request for the September 2013 examination.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. 

The Merits

The Veteran contends that he has had "point" pain and muscle strain in the bilateral upper extremities since service which existed before and is unrelated to his 2005 post-service vehicle accident.

In August 2013, the Board remanded the Veteran's claim, in part, to provide him with a VA examination to identify any current disabilities of the bilateral upper extremities.  

In September 2013, a VA examiner reported the Veteran did not have any current disabilities of his bilateral upper extremities.  While the VA examiner documented that the Veteran was having pain in the shoulders and conducted appropriate studies, he was unable to provide a diagnosis of any current disability of the upper extremities.  

The Board is cognizant of the Veteran's reports of pain since service.  However, the Board also notes that pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a factual issue

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  The Board notes the record provides an indication that the Veteran has training in radiology; however, this competency in radiology does not lend greater weight to the etiology of the Veteran's complaints of pain.  Moreover, these complaints of pain are outweighed by the objective studies conducted in the September 2013 VA examination and clinical expertise of the VA examiner who was unable to determine a current disability.  Thus, the claim must fail.

In sum, the record does not show the Veteran has had a diagnosed bilateral upper extremity disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for a bilateral upper extremity disability is denied.


REMAND

Unfortunately, the Board finds that the VA examination conducted in September 2013 was inadequate, in part, and therefore a new VA examination should be conducted.

When VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

In September 2013 the Veteran was provided a VA examination.  In relation to the etiology of the Veteran's diagnosed upper and lower extremities disabilities, the VA examiner provided the following statement with respect to the Veteran's ankles, nerves, and feet: "NO MEDICAL EVIDENCE OF ANY CONNECTION. THERE IS NO CLEARLY DOCUMENTED CONTINUUM OF CARE FROM SERVICE UNTIL NOW.  THERE WAS NO SEVERALY ABNORMAL GAIT THAT COULD HAVE PLACED UNDUE STRAIN ...."  

This rationale is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the lack of documented findings is not an adequate basis for a negative opinion.  The VA examiner's rationale cites the lack of evidence i.e. "NO CLEARLY DOCUMENTED CONTINUUM OF CARE FROM SERVICE UNTIL NOW" as a premise in his final conclusion.  Moreover, the Court has held an examination must take into account the Veteran's history and complaints.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The examiner's rationale does not accurately address the Veteran's history or complaints of lower extremity pain in reaching his conclusion.  Moreover, the VA examiner does not address the Board's directives on whether the Veteran's low back disability was caused or aggravated by his service connected low-back disability.  Considering the foregoing, the Board finds the VA examiner's rationales inadequate, and as such, a new examination should be conducted to identify and determine the etiology of the Veteran's lower extremity pain.

The Veteran's October 2013 VA examination for his bilateral eye disability was likewise inadequate.  This examination opinion only contained conclusions as to the following:

1. VS cataract OD, moderate cataract OS - unrelated to PTSD or time in service -cataracts are an age-rel[a]ted change

2. Optic atrophy OU - trauma (MVA) vs. sarcoid (elevated ACE/lysozyme, Chest Xray pending) vs. physiologic - unrelated to PTSD - less likely than not related to time in service

3. Glaucoma suspect (IOP) comorbidity OU on latanoprost OU- unrelated to PTSD- less likely than not related to time in service

This rationale is inadequate.  The Board observes that the rationale regarding the Veteran's "2. Optic atrophy OU - trauma (MVA)" there is reference to a "Chest Xray pending."  Without any additional explanation, the Board is left to infer that there was a pending study that was not completed before the VA examiner's provided his opinion.  Moreover, the Board is concerned that such a study was ordered and then not consulted before providing an opinion.  As this opinion in relation to the "OU" was also used as a premise in the opinion in determining "2. Glaucoma (IOP)" which states "comorbidity OU," the Board finds that rationale is likewise deficient. 

The Board also notes that the VA examiner noted the Veteran's had a nail deformity and arthritis of the knees, but does not provide a rationale addressing these condition.

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding VA treatment records from the Jesse Brown VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.  (The Board notes the claims file currently includes records through September 17, 2013, from the Jesse Brown VA Medical Center.)

2. Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners other than the VA examiners who conducted the September 2013 and October 2013 VA examinations to determine (A) the nature and etiology of his eye disorder(s) and (B) the nature and etiology of his bilateral lower extremity complaints.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination reports.

(A)  With regard to the Veteran's bilateral eye disorder, the examiner should 

    (1)  Identify any eye disorders AND 

(2)  State whether it is at least as likely as not that the Veteran's current eye disorder(s) was/were otherwise related: 

(i) To his active duty service (the examiner should specifically comment on the lay evidence establishing that the Veteran's eye symptoms began during his military service and were associated with his combat experiences).  OR 

(ii)  Caused OR aggravated by his service-connected PTSD. 

(B)  With regard to the Veteran's claimed bilateral lower extremity pain, the examiner must 

(1)  Identify any current lower extremity disorders AND 

(2)  State whether it is at least as likely as not that each of the diagnosed disorders was/were related 

(i)  To his active duty service (the examiner should specifically comment on the lay evidence establishing that the Veteran's bilateral lower extremity pain began during his military service and was associated with his combat experiences). OR

(ii)  Caused OR aggravated by his service connected low back disability. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3. After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a bilateral eye disability and joint and muscle pains of the bilateral lower extremities should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


